Citation Nr: 0736655	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-30 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a right knee 
condition.

3. Entitlement to service connection for a left knee 
condition.

4. Entitlement to service connection for headaches.

5. Entitlement to service connection for a sinus condition.

6. Entitlement to an initial compensable disability rating 
for residuals of a shell fragment wound of the left posterior 
neck (Muscle Group XXII).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1954, and thereafter had service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newington, Connecticut that granted the veteran's claim of 
entitlement to service connection for residuals of a shell 
fragment wound of the left posterior neck (Muscle Group XXII) 
with a noncompensable evaluation, and denied the veteran's 
claims of entitlement to service connection for PTSD, a 
bilateral knee condition, headaches, and a sinus condition.  
The veteran perfected a timely appeal of these determinations 
to the Board.

The issue of entitlement to service connection for a sinus 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran does not currently have a diagnosis of PTSD 
conforming to the criteria of DSM-IV.

2. The veteran does not have a knee condition that is 
etiologically related to his period of service.

3. The veteran does not currently have a chronic headache 
condition, and no such chronic headache condition has existed 
since the veteran's period of service.

4. The veteran's residuals of a shell fragment wound of the 
left posterior neck are not productive of the following: 
residuals of debridement or prolonged infection; loss of 
power, weakness, fatigue-pain, impairment of coordination, 
uncertainty of movement, or lowered threshold of fatigue 
after average use affecting the particular functions 
controlled by the injured muscles; loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.


CONCLUSION OF LAW

1. PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 4.125(a) (2007).

2. A right knee condition was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309(a) (2007).

3. A left knee condition was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.304(d), 3.309(a) (2007).

4. Headaches were not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d), 4.97, Diagnostic Codes 6510-6514 (2007).

5. The criteria for an initial compensable disability rating 
for residuals of a shell fragment wound of the left posterior 
neck (Muscle Group XXII) have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.55, 4.56, 
4.73, Diagnostic Code 5322 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, May 2004 and 
July 2004 letters to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), these letters 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
information or evidence in his possession that pertained to 
the claim.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006, and his claims were readjudicated in 
October 2006.  As such, any notice deficiencies related to 
the rating or effective date were subsequently remedied.  
Thus, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, private post-service treatment 
records, VA medical treatment records, VA examinations, the 
veteran's and his wife's testimony at his November 2005 RO 
hearing, lay statements submitted on the veteran's behalf, 
and written statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for PTSD, left and right knee conditions, and headaches.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for arthritis is one year.  38 C.F.R. §§ 3.307, 
3.309(a).

The Board notes that the veteran has established combat 
service.  Satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 C.F.R. 
§ 3.304(d); see 38 U.S.C.A. § 1154(b).

A. PTSD

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency must return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).

For the purposes of establishing service connection, a 
stressor is a traumatic event 
(1) to which the veteran was exposed during active service 
and in which the veteran "experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others"; and (2) which 
produced in the veteran a response involving intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128, 
141 (1997) (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  It is the 
distressing event, rather than the mere presence in a 
"combat zone," that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  Cohen, at 142 
(citing Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b).  If the veteran did not 
serve in combat, alleged stressors must be corroborated by 
service records or other credible supporting evidence.  
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Cohen v. Brown, 10 Vet. App. 128 (1997).

In the instant case, service medical records do not reflect 
complaints of or treatment for PTSD, or any mental condition.  
On July 1954 separation examination, the veteran was noted to 
have had a normal clinical psychiatric evaluation, and no 
PTSD or other mental condition was noted.

VA medical treatment records indicate that the veteran began 
complaining of on and off depression in April 2000, and that 
mild PTSD symptoms began being noted in April 2002.

The veteran was given a VA mental health examination in 
January 2005.  The following was noted at that time: that the 
veteran had never been in for psychiatric or psychosocial 
treatments, but that he was being prescribed Zoloft from his 
primary care physician for about the past year; that the 
veteran essentially denied having any psychiatric or 
psychological problems, and he stated that he had never been 
in psychiatric treatment, and had never felt the need or had 
anyone ever suggest that he receive psychiatric treatment; 
that, specifically, with regard to traumatic experience, the 
veteran acknowledged that he was wounded during the Korean 
War, and that he thought about his wartime experiences rather 
frequently, but that he did not describe his memories as 
intrusive or troubling; that the only other PTSD symptom that 
the veteran explicitly acknowledged and endorsed was a 
hyperstartle reaction; that there was no emotional blunting 
or social isolation, and the veteran acknowledged having a 
wide and gratifying social network; that the veteran 
acknowledged on occasion having bouts of irritability and 
mild dysphoria, which he attributed primarily to lack of 
sufficient planning for his retirement; and that he said that 
the dysphoria was quite mild in nature and had been 
alleviated to a significant degree by the Zoloft medication.  
On mental status examination, the following was noted: the 
veteran was alert, oriented, and cooperative throughout the 
interview, with no signs or symptoms of psychosis; mood was 
mildly euthymic with no homicidal or suicidal ideation; 
affects were ranging and well modulated; and there was no 
evidence of impulse or behavioral dyscontrol, and no 
significant cognitive impairments.  The veteran was diagnosed 
as having dysthymia, mild.  The VA examiner also noted the 
following: that there was no significant clinical data to 
support a diagnosis of PTSD, although the veteran did 
experience combat during the Korean War and did suffer a 
shrapnel wound at that time; that he denied that this 
experience was traumatic, and, in fact, returned to battle 
following the treatment for his shrapnel wound; that he 
seemed to suffer mild dysphoria or dysthymia as manifested by 
occasional irritability and sense of feeling blue, which he 
attributed primarily to lack of sufficient planning to 
remaining active during his retirement; that, however, he 
said he coped with that problem by doing some part-time work, 
as well as vacationing on property he owned; that he denied a 
significant mood disturbance and did not feel the need for 
psychiatric or psychological intervention other than the 
Zoloft than he was prescribed; and that there was no evidence 
to suggest that mild dysthymia was acting to any significant 
degree on his functional status.

An April 2005 VA mental heath intake note indicates that the 
veteran was referred by DAV for symptoms of PTSD.  It also 
indicated the following: that he reported difficulty sleeping 
at night and waking up in cold sweats as a result of 
nightmares; that he felt depressed at times, often thinking 
about the people he had killed and were hurt during the war, 
which left him with a feeling of sadness and remorse; that, 
at one point in the intake session, he became tearful as he 
recalled his military history; and that he also reported 
having flashbacks of combat and being easily disturbed by 
noise.  On mental status examination, the following was 
noted: he was alert and attentive and oriented times three; 
behavior was cooperative and reasonable, and grooming was 
appropriate; there was normal rate and rhythm of speech; 
language was intact; mood was euthymic and anxious and affect 
was congruent with mood; there was no perceptual disturbance 
or unusual thought content; there was normal and coherent 
thought process and association; there was no suicidal or 
violent ideation; there was good insight and judgment, and 
intact memory; and there was average fund of knowledge, and 
no significant risk of danger to self or others.  The VA 
examiner indicated that the veteran experienced flashbacks, 
difficulty sleeping, nightmares, and feelings of sadness and 
remorse, and gave the veteran initial diagnoses of anxiety 
disorder and chronic PTSD.

The veteran was afforded another VA examination in May 2006, 
where the claims folder was reviewed, specifically including 
the January 2005 VA examination and April 2005 VA note.  It 
was noted that the veteran had been seen for mental health 
intake approximately one year prior, but never followed up 
with treatment, likely due to the fact that he moved soon 
after the evaluation, and that he had been prescribed Zoloft 
from his physician and reported that he had been taking that 
for approximately four years with unknown benefit.  On mental 
status examination, the following was noted: the veteran was 
cooperative, pleasant, and casually dressed, with no 
noticeable motor or speech abnormalities; mood was 
normothymic; affect was somewhat dysphoric at times; there 
was no suicidal or homicidal ideation reported; thought 
process was logical and goal directed; no perceptual 
disturbance was noted; cognition was not formally tested; and 
insight was fair and judgment was good.  The veteran was 
diagnosed as having subclinical PTSD.  The VA examiner 
indicated the following: that the veteran presented with mild 
to moderate symptoms of sleep disturbance, exaggerated 
startle response, feelings of motivation and mildly depressed 
mood, as well as infrequent and mildly disturbing thoughts 
about his experiences in Korea; that he also reported a long 
history of alcohol abuse with no significant consequences and 
no history of treatment for this or of any other mental 
health issues other than a prescription of Zoloft from his 
private practitioner; that, clearly, some of the veteran's 
difficulties, though relatively mild, appeared to be directly 
related to his service in Korea, but that, however, the 
veteran did not meet the sufficient symptom criteria for a 
full diagnosis of PTSD as indicated by the DSM-IV; that the 
veteran's level of functioning in social and occupational 
domains throughout his life had been relatively high, and 
that he may have been experiencing more significant 
difficulties in the recent past due to his lack of daily 
structure and his concerns about the future; and that it was 
recommended to the veteran that he seek treatment as needed 
for his alcohol use and other symptoms as described.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for PTSD.  In short, the medical evidence of 
record does not reflect a diagnosis of PTSD in accordance 
with the provisions of 38 C.F.R. § 4.125(a).

The Board notes the conflicting diagnoses with respect to 
PTSD in the record, with mild PTSD symptoms being noted in VA 
medical treatment records since April 2002, the January 2005 
VA opinion stating that there was no significant clinical 
data to support a diagnosis of PTSD, the April 2005 VA mental 
heath intake note indicating an initial diagnosis of chronic 
PTSD, and the May 2006 VA examiner's opinion indicating that 
the veteran did not meet the sufficient symptom criteria for 
a full diagnosis of PTSD as indicated by the DSM-IV.

However, the Board finds the January 2005 and May 2006 VA 
opinions to be more probative in this case than the April 
2005 opinion and other indications of PTSD in the record.  
The January 2005 and April 2005 VA examinations were more 
thorough mental examinations of the veteran than the April 
2005 examination or any of the other examinations, with the 
January 2005 and May 2006 VA examinations being conducted for 
the specific purpose of determining whether the clinical 
standards were met for a diagnosis of PTSD for VA 
compensation purposes.  Also, the May 2006 VA examination was 
the only examination where a review of the claims folder and 
relevant records was indicated.  Furthermore, the May 2006 VA 
examination specifically indicated a review of both the 
January 2005 VA examination report and the April 2005 VA 
note, indicated the conflicting diagnoses in the two 
opinions, and indicated that, in light of these conflicting 
diagnoses, the purpose of the May 2006 VA examination was to 
determine whether the veteran currently had PTSD.

Thus, in light of the evidence of record, the Board finds 
that the veteran does not currently have a diagnosis of PTSD 
conforming to the criteria of DSM-IV, and therefore that he 
does not currently have a diagnosis of PTSD in accordance 
with the provisions of 38 C.F.R. § 4.125(a).  Accordingly, 
service connection for PTSD is not warranted.



B. Left and right knee conditions

Initially, the Board notes that the veteran is service-
connected for residuals of cold injury for both the left and 
right lower extremities.

In the instant case, service medical records do not reflect 
complaints of or treatment for any knee conditions.  On July 
1954 separation examination, the veteran was noted to have 
had a normal clinical evaluation of the lower extremities, 
and no knee problems were noted.

In a March 1964 report of medical history, the veteran 
indicated that he did not have  and had never had swollen or 
painful joints, arthritis or rheumatism, bone, joint or other 
deformity, or "trick" or locked knee.

The record reflects that, beginning with a periodic Air 
National Guard examination in November 1976, the veteran 
began reporting a history of arthritis, rheumatism or 
bursitis.

The record, including VA medical treatment records dated 
September 1998 to January 2005 reflect right and left knee 
conditions, including degenerative arthritis.

The veteran was afforded a VA examination in May 2006.  On 
examination, the veteran was found to have minimal 
degenerative changes involving the right knee medial 
compartment, minimal degenerative changes involving the left 
knee medial compartment, mild crepitus in both knee joints 
without deformity or edema, and pain reported by the veteran 
with active and passive range of motion of the knees.  The VA 
examiner noted that, while x-rays of the knees demonstrated 
degenerative changes, the radiological findings were more 
proximal in nature and accordingly more consistent with 
osteoarthritis from general use rather that specific to cold 
exposure, as there were no significant distal joint findings.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claims of service 
connection for left and right knee conditions.  Although the 
record reflects current knee conditions, it does not reflect 
either the in-service incurrence of a knee condition, or 
medical evidence that the veteran's knee conditions are 
related to service.  Service medical records do not reflect 
complaints of or treatment for any knee conditions, and, on 
July 1954 separation examination, the veteran was noted to 
have had a normal clinical evaluation of the lower 
extremities, and no knee problems were noted.  Also, there is 
no diagnosis of degenerative arthritis of the knees noted in 
the medical record until September 1998 VA medical treatment 
notes, and no indication in the record of arthritis or joint 
problems at all until the November 1976 Air National Guard 
periodic medical examination, where the veteran reported a 
history of arthritis, rheumatism or bursitis.  Furthermore, 
the May 2006 VA examiner opined that the veteran's knee 
conditions were more proximal in nature and accordingly more 
consistent with osteoarthritis from general use rather than 
specific to cold exposure, as there were no significant 
distal joint findings.  Finally, there is no medical opinion 
or other competent medical evidence of record linking the 
veteran's current knee conditions to either cold injury, or 
to his period of service in any way.

Accordingly, service connection for neither a right knee 
condition nor a left knee condition is warranted.

C. Headaches

In the instant case, service medical records reflect that the 
veteran had a cold and headaches in August 1953, and was 
treated for a headache in the region of the frontal sinuses 
in February 1954.  On July 1954 separation examination, the 
veteran was noted to have had a normal clinical evaluation of 
the head, face, and neck, and no headaches or other head 
problems were noted.

On reports of medical history for Air National Guard periodic 
medical examinations, from March 1964 to May 1988, the 
veteran responded to the question "do have you ever had or 
have you now frequent or severe headache" with the following 
answers: "no" in March 1964; "yes" in November 1976; 
"no" in July 1977; "no" in May 1978; "no" in May 1980; 
"don't know" in May 1984; and "no" in May 1988.

The post-service medical record does not reflect complaints 
of or treatment for headaches.

The veteran submitted a statement from his sister-in-law 
stating that the veteran was hospitalized for a week in 1956 
with a severe sinus blockage, and that she had know him to 
complain of severe sinus headaches and congestion since his 
return from Korea.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for headaches.  In short, the record reflects 
neither a current chronic headache condition, nor that any 
such chronic condition has existed since the veteran's period 
of service.  Post-service medical record is completely 
negative for complaints of or treatment for headaches.  The 
only medical evidence of treatment for headaches in the 
record is the service medical records, where the veteran was 
noted to have had a cold and headaches in August 1953 and a 
headache in the region of the frontal sinuses in February 
1954.  Also, on July 1954 separation examination, the veteran 
was noted to have had a normal clinical evaluation of the 
head, face, and neck, and no headaches or other head problems 
were noted.

The Board notes the lay statement of the veteran's sister-in-
law indicating that the veteran complained of severe sinus 
headaches since his return from Korea, as well as the 
veteran's indications that he had a history of severe or 
frequent headache on his report of medical history for an Air 
National Guard periodic medical examination in November 1976.  
However, the Board also notes that on report of medical 
history in March 1964, July 1977, May 1978, May 1980, and May 
1988, the veteran reported that he did not have a history of 
severe or frequent headache.  In light of both this and the 
absence of any medical evidence of a chronic headache 
disability, the Board does not find the positive lay evidence 
submitted by the veteran to be sufficient to place the 
evidence of record in relative equipoise.

The Board furthermore notes that every indication of 
headaches in the record involve headaches associated with 
sinus problems, and that headaches are symptomatology 
contemplated in the VA rating criteria for sinusitis.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  Thus, to the 
extent that the veteran claims headaches as a symptom of his 
claimed sinus condition, such headache symptoms are properly 
considered as a part of the veteran's claim for a sinus 
condition, which is addressed in the REMAND section below.

Accordingly, service connection for headaches is not 
warranted.

III. Increased Initial Rating

The veteran argues that he is entitled to an initial 
compensable disability rating for residuals of a shell 
fragment wound of the left posterior neck (Muscle Group 
XXII).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

The veteran's residuals of a shell fragment wound to the left 
neck are rated under Diagnostic Code (DC) 5322 for injury to 
Muscle Group XXII, which are the muscles of the front of the 
neck, and the function of which is rotary and forward 
movements of the head, respiration, and deglution.  Under DC 
5322, slight muscle disability warrants a 0 percent rating, 
moderate muscle disability warrants a 10 percent rating, 
moderately severe muscle disability warrants a 20 percent 
rating, and severe muscle disability warrants a 30 percent 
rating.  38 C.F.R. § 4.73, DC 5322.

The factors to be considered in evaluating residual 
disabilities of healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a slight muscle disability 
is a simple wound of muscle without debridement or infection.  
A history with regard to this type of injury should include 
service department record of superficial wound with brief 
treatment and return to duty, healing with good functional 
results, and no cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 38 C.F.R. § 4.56.  
Objective findings should include minimal scar, no evidence 
of facial defect, atrophy, or impaired tonus, and no 
impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of 
muscles is a through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  A history consistent with this type of injury 
would include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings of a severe disability would include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area; 
muscles swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  A severe injury would also 
show x-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

In the instant case, the veteran's service medical records 
indicate that the veteran was wounded in action in September 
1951 from a wound to the throat, and returned to duty the 
same day.  On July 1954 separation examination, the veteran 
was noted to have had a normal evaluation of the head, face, 
neck, scalp and throat, and no problems related to the 
veteran's shell fragment wound of the left posterior neck 
were noted.

The post-service medical record does not indicate any 
complaints or treatment related to the veteran's shrapnel 
injury or the residuals thereof.

The veteran was afforded a VA examination in December 2004.  
The veteran was then noted to report the following: no pain 
or functional limitation and no current or recent symptoms; 
that the initial shrapnel injury was a deep bloody cut that 
penetrated into his muscle, but that the shrapnel did not 
lodge in his tissues; that the wound healed and there were no 
subsequent complications after discharge from service; and 
that there were no flare-ups or residuals of muscle injury, 
no precipitating or alleviating factors, and no additional 
limitation of motion or functional impairment related to the 
shrapnel-induced muscle injury.  On physical examination, the 
following was noted: no atrophy; no underlying soft tissue 
damage; no deep scar; no inflammation or edema; that flexion 
of head and neck was +50 degrees from 0, extension +45 
degrees from 0, left and right lateral rotation each +80 
degrees from 0, right lateral flexion +30 degrees from 0, and 
left lateral flexion provided pulling sensation distal left 
sternocleidomastoid trapezius muscle over the left scapular 
region; and that there was very mild pulling of the 
contralateral sternocleidomastoid trapezius muscle.  The 
examiner opined that the veteran had muscle tightness more 
likely than not related to initial shrapnel injury, with mild 
functional impairment, and that the injury did not affect his 
usual daily activities and reportedly did not affect his 
occupation as an air craft mechanic for 30 years.

After reviewing the record, the Board finds that the 
veteran's residuals of a shell fragment wound of the left 
posterior neck do not more closely approximate the criteria 
for a 10 percent disability rating under DC 5322 than those 
for a 0 percent disability rating.

The record does not reflect that the veteran's in-service 
shell fragment wound of the left posterior neck residuals are 
productive of moderate muscle disability under DC 5322 and 38 
C.F.R. § 4.56(d)(2).  Residuals of debridement or prolonged 
infection have never been noted.  Also, while there is 
evidence of in-service treatment for the wound, the record 
does not show consistent complaints of loss of power, 
weakness, fatigue-pain, impairment of coordination, 
uncertainty of movement, or lowered threshold of fatigue 
after average use affecting the particular functions 
controlled by the injured muscles.  Rather, on December 2004 
VA examination, the veteran denied pain or current or recent 
functional limitation, and stated that the wound healed and 
there were no subsequent complications after discharge from 
service, that there were no flare-ups or residuals of muscle 
injury, and that there was no additional limitation of motion 
or functional impairment related to the shrapnel-induced 
muscle injury.  Also, while a small scar exists, the record 
reflects no loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

Rather, the record reflects that the veteran's in-service 
shell fragment wound of the left posterior neck residuals are 
productive of slight muscle disability under DC 5322 and 38 
C.F.R. § 4.56(d)(1).  The record reflects a simple wound of 
the left posterior neck muscles, without debridement or 
infection.  Service records and the veteran's report on 
December 2004 VA examination indicate a superficial wound 
with brief treatment and return to duty, and healing with 
good functional results.  The record further reflects minimal 
scar, for which the veteran is service-connected, no evidence 
of facial defect, atrophy, or impaired tonus, and no 
impairment of function or metallic fragments retained in 
muscle tissue.

The Board notes that mild functional impairment due to muscle 
tightness was noted on December 2004 VA examination, but that 
the medical evidence does not show the consistent complaints 
of loss of power, weakness, fatigue-pain, impairment of 
coordination, uncertainty of movement, or lowered threshold 
of fatigue after average use affecting the particular 
functions controlled by the injured muscles required for a 10 
percent rating under DC 5322.  Also, the Board notes that the 
December 2004 VA examiner opined that the injury did not 
affect the veteran's usual daily activities and reportedly 
did not affect his occupation and an air craft mechanic for 
30 years.  Furthermore, the Board finds "mild" functional 
impairment to be consistent with a rating of "slight" 
muscle injury under DC 5322.

Accordingly, an initial compensable disability rating for 
residuals of a shell fragment wound of the left posterior 
neck is not warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

1. Entitlement to service connection for PTSD is denied.

2. Entitlement to service connection for a right knee 
condition is denied.

3. Entitlement to service connection for a left knee 
condition is denied.

4. Entitlement to service connection for headaches is denied.

5. Entitlement to an initial compensable disability rating 
for residuals of a shell fragment wound of the left posterior 
neck (Muscle Group XXII) is denied.


REMAND

The issue of entitlement to service connection for a sinus 
condition must be remanded for a VA medical examination and 
etiology opinion.

Service medical records reflect that the veteran had a cold 
and headaches in August 1953, and was treated for headache in 
the region of the frontal sinuses in February 1954, VA 
medical treatment records dated from September 1998 to 
December 2005 indicate a history of chronic sinusitis and 
allergic rhinitis, and a December 2002 magnetic resonance 
imaging (MRI) report indicates a diagnosis of a significant 
amount of sinus disease involving the left maxillary sinus.

A private computed tomography (CT) scan report dated in 
January 2003 indicates a diagnosis of parasinusitis, question 
of superimposed acute sinusitis involving the right maxillary 
and left sphenoid sinus, and occluded left-sided osteomeatal 
unit and severely narrowed right-sided osteo unit.  The 
report also indicates that no obvious deviation of the nasal 
septum was noted.

The veteran also submitted a statement from his sister-in-law 
stating that the veteran was hospitalized for a week in 1956 
with a severe sinus blockage, and that she had know him to 
complain of severe sinus headaches and congestion since his 
return from Korea.

Thus, as the record reflects in-service sinus problems, 
medical evidence of a current sinus condition, and evidence 
of continuity of symptomatology from the veteran's period of 
service to the present, the veteran should be provided a VA 
examination to determine the nature and etiology of any sinus 
condition.  See 38 C.F.R. § 3.159(c)(4) (2007); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).





Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current sinus disorder.  The claims 
folder and a copy of this Remand must 
be provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  Based on 
examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran has a current 
sinus disorder, and (2) whether it is 
at least as likely as not (whether 
there is a 50 percent chance or more) 
that any such disorder was incurred or 
permanently aggravated during the 
veteran's period of service, or is 
otherwise etiologically related to the 
veteran's period of service in any way.  
A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


